January 12, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
            KEVA TOLER LABETH AND MICHAEL LABETH, Appellants

NO. 14-10-01237-CV                        V.

     PASADENA BAYSHORE HOSPITAL, INC. D/B/A BAYSHORE MEDICAL
                        CENTER, Appellee
                      ____________________



       This cause, an appeal from the judgment in favor of appellee, Pasadena Bayshore
Hospital, Inc. d/b/a Bayshore Medical Center, signed August 25, 2010, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

       We order appellants, Keva Toler LaBeth and Michael LaBeth, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.